Citation Nr: 1439950	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from May 1951 to June 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Virtual VA paperless claims processing system, apart from including the Veteran's representative's written brief presentation, contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


FINDING OF FACT

The Veteran is precluded from participating in substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Given the fully favorable disposition of this matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

A TDIU is granted where any disability or combination of disabilities, provided the schedular rating is less than total, causes the disabled person to be unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Van Hoose, 4 Vet. App. 361; 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors to consider include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or the veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.  In addition, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342, 355 (2000). Rather, substantially gainful employment is that level "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (citations omitted). 

The Veteran is in receipt of service-connected disability compensation at the level of 70 percent for bilateral hearing loss, 10 percent for tinnitus, and 10 percent for asbestosis; his combined evaluation is 80 percent.  He therefore meets the schedular requirements for a TDIU by virtue of multiple service-connected disabilities, with the combined evaluation of 70 percent or more, with one disability rated at least 40 percent disabling. See 38 C.F.R. § 4.16(a). The operative question in this case, therefore, is whether he is rendered incapable of securing and maintaining substantially gainful employment due to these service-connected disabilities.

In a January 2013 VA examination report, it was noted that the Veteran had a history of using inhalers daily although not oxygen.  He was able to carry out some basic activities of daily living. The VA examiner concluded that due to asbestosis, the Veteran would not be able to perform a laborious job or a job that required carrying over 20 pounds, but a sedentary job would be possible.  In a January 2014 VA examination report, the examiner opined that the Veteran's tinnitus did not impact the ordinary conditions of daily life, including his ability to work. 

In an April 2013 private audiologist report, the examiner concluded that the Veteran's severe hearing loss and poor word recognition rendered him unemployable.  The examiner stated that the Veteran should avoid working in any noisy environment, which could exacerbate his hearing loss. He also stated that the Veteran should avoid any environment which requires normal hearing or good speech understanding, which would prevent verbal communication face-to-face as well as by telephone.  Finally, the examiner concluded that the hearing loss would pose a significant safety risk in any job involving transportation, driving, or being around heavy or moving machinery.  The examiner noted that the service-connected hearing loss would significantly impair the Veteran's employability in most job assignments with or without adaptation.  In a January 2014 VA examination report, the examiner concluded that Veteran's hearing loss alone should not be a barrier to a wide range of employment settings. With amplification and reasonable accommodations as specified in the Americans with Disabilities Act, it should not significantly affect vocational potential or limit participation in most work activities. 

The Board finds that a TDIU is warranted.  Although there is a legitimate difference in opinion articulated by the examiners regarding the Veteran's hearing loss, the Board finds neither opinion significantly probative.  This is because the opinions do not expressly consider the Veteran's education level and prior occupational experience.  Although the VA examiner found that the Veteran could engage in sedentary employment, the Veteran's work experience is solely as a plumber and the examiner did not address this limitation.  Although the private examiner found the Veteran unemployable, he did not address the issue of whether other employment could be maintained with amplification.  Thus, there is one competent, credible, and somewhat probative opinion that the Veteran is unemployable due to his hearing loss and one competent, credible, and somewhat probative opinion that the Veteran is not unemployable due to his hearing loss.  The evidence is in equipoise; resolving doubt in favor of the Veteran, a TDIU is thus warranted.  


ORDER

The claim for a TDIU is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


